This is an appeal from an order and decree of the judge of the Circuit Court overruling a demurrer to the bill of complaint, and the cause having been heretofore submitted to the Court upon the transcript of the record of the decree herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree. It is therefore considered, ordered and adjudged by the Court that the said decree of the Circuit Court be and the same is hereby affirmed.
TERRELL AND DAVIS, J.J., AND JOHNSON, Circuit Judge, concur.